Citation Nr: 1500010	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  10-43 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for chronic demyelinating inflammatory polyneuropathy, to include as due to herbicide exposure.

2.  Entitlement to service connection for residuals of a malignant melanoma, to include as due to herbicide exposure.

3.  Entitlement to an effective date earlier than February 24, 2014, for the grant of service connection for chronic lymphocytic leukemia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran testified before a Decision Review Officer in February 2014 and before the undersigned Veterans Law Judge in October 2014.  Transcripts of the hearings are of record.

In November 2014, the Veteran submitted a medical article regarding a link between Agent Orange and skin cancer.  He did not submit a waiver of Agency of Original Jurisdiction (AOJ) review of this evidence; however, because this claim is being remanded, the AOJ will have an opportunity to review this evidence.

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for residuals of malignant melanoma and entitlement to an earlier effective date for the grant of service connection for leukemia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran had active duty service in the Republic of Vietnam during the Vietnam era; it is presumed that he was exposed to herbicide agents, including Agent Orange.

2.  The Veteran's chronic demyelinating inflammatory polyneuropathy is related to herbicide exposure during his active duty service.


CONCLUSION OF LAW

The criteria for establishing service connection for chronic demyelinating inflammatory polyneuropathy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his neuropathy is related to herbicide exposure during service.  After careful consideration of the medical and lay evidence, and resolving reasonable doubt in his favor, the Board finds that service connection is warranted.

Because the Board is granting service connection for the Veteran's claimed neurological disorder, a discussion of the Board's duties to notify and assist the claimant are unnecessary.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b). 

In this case, the Veteran has established that he has a current disability, the first element of service connection.  A December 2008 VA examination report indicates that he had chronic idiopathic demyelinating type of peripheral neuropathy syndrome, which affected primarily his feet and his left upper extremity and to some extent the left side of his face.  A December 2009 VA examination report indicates that the neuropathy affected his upper and lower extremities.  A March 2013 VA examination report also notes that the Veteran had chronic demyelinating inflammatory polyneuropathy.

The Veteran has also established the incurrence of an in-service injury or event.  The record reflects that the Veteran served in the Republic of Vietnam from March 1967 to March 1968; therefore, he is presumed to have been exposed to herbicides, including Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  The second element of service connection is thus also met.

The Board notes that demyelinating polyneuropathy is not among the diseases presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Although early onset peripheral neuropathy is listed, the regulations require that it manifest to a compensable degree within one year of exposure.  See 38 C.F.R. § 3.307(a)(6)(ii).  In this case, the Veteran does not allege that he has early onset peripheral neuropathy.  Rather, he testified that he first began having symptoms in the 1990s.  See Board Hearing Transcript (Tr.) at 6.  VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam is not appropriate for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 79 Fed. Reg. 20,308 (April 11, 2014).  However, a Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994). 

Thus, the remaining question is whether the Veteran's current chronic demyelinating inflammatory polyneuropathy is etiologically related to herbicide exposure during active duty service.  In this case, the December 2008 VA examiner opined that the Veteran's neuropathy was as likely as not related to possible Agent Orange exposure because no other etiology was diagnosed.  In May 2013, a physician reviewed the evidence and also opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury.  The physician noted that the National Academy of Science found some evidence to support a relationship between acute, subacute, and early-onset peripheral neuropathy.  The Board finds these opinions probative.  The only opinion to the contrary was provided by a physician in February 2013.  Although the physician provided a negative nexus opinion, he did not review the medical evidence and offered no rationale.  Therefore, the February 2013 physician's opinion lacks probative value.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for chronic demyelinating inflammatory polyneuropathy have been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for chronic demyelinating inflammatory polyneuropathy is granted. 


REMAND

The Veteran's claim for service connection for residuals of malignant melanoma is being remanded to obtain outstanding treatment records and to obtain a VA examination and medical opinion.  The claim for an earlier effective date for the grant of service connection for chronic lymphocytic leukemia is being remanded for the issuance of a Statement of the Case (SOC).

The Veteran asserts that his malignant melanoma is related to herbicide exposure during his active duty service.  As noted above, herbicide exposure is conceded.  The Veteran was diagnosed with a malignant melanoma in October 1986.  A November 1986 letter from Dr. R.C. indicates that the melanoma was removed from the Veteran's right arm and that it was a low risk tumor that had invaded to a depth of only 0.6 mm.  The physician stated, "[t]hough this is an unpleasant diagnosis I expect that he is completely cured."  Later medical records indicate that his skin was routinely checked for melanoma without recurrence.  A January 2009 private treatment record indicates that he was being followed by Dr. G.  He also testified that he received treatment from Dr. G.  See Board Hearing Tr. at 27.  On remand, the AOJ should attempt to obtain these records.  

Malignant melanoma is not among the disease presumed associated with herbicide exposure.  However, given the Veteran's conceded herbicide exposure, the AOJ should obtain a VA examination and medical opinion regarding the nature and etiology of his malignant melanoma.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).   

In an April 2014 rating decision, the RO granted service connection for chronic lymphocytic leukemia effective from February 24, 2014.  In June 2014, the Veteran filed a notice of disagreement (NOD) with the effective date assigned.  Because the NOD remains unprocessed, the Board finds that a remand is necessary for issuance of a Statement of the Case (SOC).   See Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should issue a SOC addressing entitlement to an earlier effective date for the grant of service connection for chronic lymphocytic leukemia.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless he perfects his appeal.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his malignant melanoma, to include Dr. G. (see January 2009 private treatment record; Board Hearing Tr. at 27).  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the VA Puget Sound Health Care System dated from November 2013 to the present and from VA Loma Linda Healthcare System dated from February 2014 to the present.  

3.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any current residuals of malignant melanoma.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current malignant melanoma residuals present, including the existence of any scars.  If the examiner concludes that the Veteran does not have any current residuals of malignant melanoma, he or she state at what point any residuals dissipated.  

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that any residuals of malignant melanoma manifested in or is otherwise related to his military service, to include herbicide exposure therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


